
	
		III
		111th CONGRESS
		2d Session
		S. RES. 411
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 9
			 (legislative day, February 8), 2010
			Mrs. Lincoln (for
			 herself, Mr. Chambliss,
			 Mr. Lugar, Mr.
			 Isakson, Mrs. Hagan,
			 Mr. Cochran, Mr. Gregg, Ms.
			 Klobuchar, Mr. Wyden,
			 Mrs. Shaheen, Mr. Wicker, Mr.
			 Alexander, Mr. Burr, and
			 Ms. Collins) submitted the following
			 resolution; which was referred to the Committee on Agriculture, Nutrition, and
			 Forestry
		
		
			August 5, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the importance and
		  sustainability of the United States hardwoods industry and urging that United
		  States hardwoods and the products derived from United States hardwoods be given
		  full consideration in any program to promote construction of environmentally
		  preferable commercial, public, or private buildings.
	
	
		Whereas
			 hardwood trees grown in the United States are an abundant, sustainable, and
			 legal resource, as documented annually by the Forest Inventory and Analysis
			 Program of the Forest Service;
		Whereas, despite development pressure and
			 cropland needs, Department of Agriculture data show that the inventory of
			 United States hardwood has more than doubled over the past 50 years;
		Whereas
			 the Department of Agriculture reports that annual United States hardwood growth
			 exceeds hardwood removals by a significant margin of 1.9 to 1, and net annual
			 growth has exceeded removals continuously since 1952;
		Whereas
			 the World Bank ranks the United States in the top 10 percent of all countries
			 for government effectiveness, regulatory quality, and rule of law with respect
			 to hardwood resources;
		Whereas
			 United States hardwoods have been awarded the highest conservation crop rating
			 available under the Department of Agriculture Environmental Benefits
			 Index;
		Whereas
			 United States hardwoods are net absorbers of carbon and are widely recognized
			 to be critical to reducing the United States carbon footprint;
		Whereas
			 United States hardwoods are a valuable raw material that, when used properly,
			 provide an incentive for landowners to maintain their land in a forested
			 condition rather than clearing the land for development or other alternative
			 land use;
		Whereas
			 United States hardwoods are a renewable resource and bio-based material;
		Whereas
			 United States hardwoods are recyclable, and hardwoods used in construction can
			 often be restored and reused in later construction;
		Whereas
			 United States hardwoods are grown primarily in those States located along or
			 east of the Mississippi River and in the Pacific Northwest, but, with a
			 presence in every State, the hardwood industry is 1 of the major sources of
			 economic activity and sustenance in many rural communities;
		Whereas
			 United States hardwoods are grown by thousands of small family landowners who
			 may harvest trees only once or twice in a generation; and
		Whereas
			 United States hardwoods and the products derived from United States hardwoods
			 are prized throughout the world as a superior and long-lasting building
			 material: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes that United States hardwoods are
			 an abundant, sustainable, and legal resource under United States law;
			 and
			(2)urges that United States hardwoods and
			 products derived from United States hardwoods should be given full
			 consideration in any program to promote construction of environmentally
			 preferable commercial, public, or private buildings.
			
